Citation Nr: 1307826	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  12-32 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUE

Entitlement to an increased (compensable) rating for residuals of status post acromioclavicular separation of the right shoulder (right shoulder disability).



REPRESENTATION

Appellant represented by:	John March, agent



ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1975 to January 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


FINDING OF FACT

The Veteran's right shoulder disability is not manifested by nonunion of the clavicle, recurrent dislocation of the scapulohumeral joint, or limitation of arm motion, to include pain on motion.


CONCLUSION OF LAW

The criteria for a compensable rating for right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.59, 4.7, 4.71a, Diagnostic Codes 5201, 5202, 5203 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).
 
VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).
 
In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in July 2011.  This letter informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining supporting evidence.

The Veteran does not contend, nor does the evidence show, any notification deficiencies with respect to content that have resulted in prejudice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696   (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).
 
VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).
 
VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim that is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs) and lay statements in support of his claim.

In addition, the RO arranged for a VA compensation examination to assess the severity of his right shoulder disability, which is now the determinative downstream issue since his appeal is for a higher rating for this disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R.   § 3.159(c)(4).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Veteran's representative has argued that the examination was insufficient, and that the Veteran should be afforded another one.  The Board notes, however, that the representative has not specified any particular aspect of the exam that was insufficient.  The Board fidns that the exam record is adequate and the need for a more contemporaneous examination occurs only when the evidence indicates the current rating may be incorrect.  38 C.F.R. § 3.327(a).  Here, the most recent VA compensation examination of the Veteran's right shoulder disability was in August 2011.  The report of that evaluation contains all findings needed to evaluate properly his disability.  38 C.F.R. § 4.2.  The examiner adequately addressed all relevant aspects of the claim, to include whether there was impaired function due to pain or on repeated movements.  Consequently, another examination to evaluate the severity of this disability is not warranted because there is sufficient evidence, already of record, to decide fairly this claim insofar as assessing the severity of the disability.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Allday v. Brown, 7 Vet. App. 517, 526 (1995).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.

The Board has reviewed all of the evidence in the Veteran's claims file and in the "Virtual VA" electronic records storage system.  At present, there are no pertinent documents in Virtual VA.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2009).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows or fails to show as to the claim. 


Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.
 
If two evaluations are potentially applicable, the higher one will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When VA grants a claim for an increased rating, it may assign an effective date up to one year before the date the claimant's application for increase was received, provided it is factually ascertainable that an increase in disability occurred within that timeframe.  38 U.S.C.A. § 5110(b)(2); Hart, 21 Vet. App. 505, 509 (2007).  Here, the relevant evidentiary window begins June 2010 (one year before the Veteran filed his claim for an increased rating), and continues to the present time.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
 
An extraschedular evaluation will be assigned if the case presents an unusual or exceptional disability picture with such related factors as marked interference with employment or frequent periods of hospitalization such as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Veteran asserts that he is entitled to an increased rating for his service-connected right shoulder disability, currently evaluated as noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5203, which refers to impairment of the clavicle or scapula.

Under Diagnostic Code 5203, a 10 percent rating is warranted for nonunion of the clavicle or scapula without loose movement.  A 20 percent rating is warranted for either nonunion of the clavicle or scapula with loose movement or dislocation of the clavicle or scapula.  38 C.F.R. § 4.71a.

Additionally, the Veteran may be evaluated under Code 5201 for limitation of arm motion.  Under that diagnostic code, a 20 percent rating is assigned when motion of the minor arm is limited to shoulder level.     

Normal range of motion of the shoulders is forward elevation (flexion) to 180 degrees; abduction to 180 degrees, external rotation to 90 degrees and internal rotation to 90 degrees (90 degrees flexion and abduction constitutes shoulder level).  38 C.F.R. § 4.71, Plate I.

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Diagnostic Code 5202 provides that recurrent dislocation of the scapulohumeral joint with frequent episodes and guarding of all arm movements warrant a 30 percent rating for the major arm.  Malunion of the humerus of the major arm with marked deformity warrants a 30 percent evaluation and a moderate deformity of the major arm warrants a 20 percent evaluation.

The Board notes that Code 5200 requires pathology and symptoms not shown in this case (ankylosis), and rating under such code would be inappropriate.  

As stated above, the relevant evaluation period begins in June 2010.  The only evidence received since that time is the report from an August 2011 VA examination.  On this examination, the examiner noted a history of the Veteran's initial shoulder injury, which began in 1972 in basic training, and for which he is now service-connected.  The Veteran reported never having surgery, physical therapy, or injections for his shoulder, and stated that his pain is a 5 (out of 10 on the pain scale), with flare-ups at an 8 any time he is doing any kind of lifting or overhead activity.  Additionally, the Veteran reported taking pain medication for his shoulder, and said that his shoulder affects his daily activities, as well as his job as a forklift operator.  

On physical examination of his right shoulder, the examiner noted no significant tenderness about the anterior aspect, lateral, or posterior aspects of the shoulder, as well as no tenderness over the clavicle, AC joint, or spine of scapula.  Range of motion studies revealed forward flexion to 180 degrees without pain, adduction to 180 degrees without pain, extension to 45 degrees without pain, and internal and external rotation to 40 degrees without pain.  The examiner noted that repetition did not change his range of motion or pain.  Further, the examiner noted intact sensation to light touch throughout his right upper extremity, with 5/5 strength in forward flexion, abduction, empty-can position, and internal and external rotation.   

X-ray images of the right shoulder showed a well-maintained glenohumeral joint, with some evidence of a previous AC separation with calcification of the coracoclavicular ligaments.  The examiner noted that the glenohumeral joint is well- aligned and well-maintained without evidence of proximal migration.  The examiner's impression was old acromioclavicular separation without evidence of shoulder joint pathology.

After considering the above evidence, the Board does not find any evidence to support awarding a compensable rating for his right shoulder disability.  Under Diagnostic Code 5203, there was no evidence to show nonunion of the clavicle or scapula without loose movement.  Under Diagnostic Code 5201, there was no evidence of limitation of arm motion.  To the contrary, the examiner noted normal range of motion, with no limitation based on repetition or pain.  Although the Veteran has reported having pain and flare-ups on a weekly basis, the Board finds that the objective examination report has greater evidentiary value than the Veteran's subjective statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony).

Also, there is no indication that the Veteran has recurrent dislocation so as to warrant a compensable rating under Diagnostic Code 5202.   

The Board notes that it has considered the Veteran's complaints of right shoulder pain and acknowledges that the Veteran is competent to give evidence about what he has experienced.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Board finds the objective medical findings are more persuasive, which, as indicated above, do not support a rating higher than currently assigned.

The Board has also considered whether the Veteran's right shoulder disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R.     § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case, there are no exceptional or unusual factors with regard to the Veteran's disability on appeal.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe his disability level and symptomatology and provides for more severe symptoms than shown by the evidence during the period in question; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Hence, referral for extraschedular consideration is not warranted.

Further, there is no evidence to indicate that the Veteran is unable to maintain full time employment.  Thus, the issue of entitlement to total disability based upon individual unemployability (TDIU) is not for present consideration.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

For all the foregoing reasons, the Board finds that a compensable rating for the Veteran's right shoulder disability is not warranted.  In reaching this decision, the Board has favorably applied the benefit-of-the-doubt doctrine; however, the Board finds that the preponderance is against assignment of any higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A compensable rating for right shoulder disability is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


